Affirmed in part; Reversed in part and Opinion Filed August 12, 2021




                                        In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-19-01264-CV

                MACY’S RETAIL HOLDINGS, INC., Appellant
                                V.
                     AUDON BENAVIDES, Appellee

                On Appeal from the 134th Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. DC-18-10796

                         MEMORANDUM OPINION
                 Before Justices Osborne, Pedersen, III, and Nowell
                             Opinion by Justice Nowell
      Audon Benavides sued Macy’s Retail Holdings, Inc. for retaliating against

him for participating in a disability discrimination case filed by another employee.

Following a bench trial, the trial court found in Benavides’s favor and awarded

damages. Macy’s appeals the adverse judgment, argues the evidence is legally and

factually insufficient to establish retaliation or to support the damages awarded, and

asserts the trial court abused its discretion by excluding evidence at trial. We reverse

the trial court’s judgment in part and affirm in part.
                              FACTUAL BACKGROUND

      Benavides worked for Macy’s as a part-time Asset Protection Detective in the

Irving Mall store in Irving, Texas. During his employment, he was named Macy’s

employee of the month on numerous occasions and received back-to-back employee

of the year awards. Benavides’s employment with Macy’s ended in May 2017, but

the parties disagree about the reason Benavides stopped working for Macy’s.

         A.    Macy’s Terminated Benavides’s Supervisor
      Joe Alviar, a Macy’s Asset Protection Manager at Irving Mall, was

Benavides’s supervisor until he was terminated in August 2015.           Benavides

described Alviar’s work as “[o]utstanding in comparison to others” and testified the

store performed well when Alviar was the Asset Protection Manager. Alviar

reported to John Lillard, the district manager.

      On August 8, 2015, Lillard met with Benavides and two other asset

management employees and inquired about Alviar’s leadership and job

performance. Benavides reported he thought Alviar was a good leader, Alviar

maintained a “great department, he produced positive results, and “the morale was

outstanding.” Shortly after this conversation, Alviar was terminated. Alviar filed a

complaint with the Texas Workforce Commission (TWC) on September 17, 2015.

      On October 9, 2015, Benavides sent an email to Alviar. The email is in the

form of a letter. Benavides addressed the email to “To Whom It May Concern,” and



                                         –2–
stated he wrote on Alviar’s behalf “regarding a civil matter between” Alviar and

Macy’s. The letter states:1

                It was recently brought to my attention by Mr. Alviar of his
         intentions to address the discharge of his employment by Macy’s INC
         in which unofficial and false statements may have been fabricated and
         submitted by Mr. Alviar’s former direct supervisor, Mr. John Lillard,
         an individual, titled as District Director of Asset Protection employed
         by Macy’s INC. It is to my understanding that Mr. Lillard may have
         submitted false information to the Texas Workforce Commission, a
         State Government Agency which is investigating a formal complaint
         filed by Mr. Alviar against Macy’s INC, which three (3) direct
         employees names of Mr. Alviar were used in falsifying state
         government records.

In his letter, Benavides recounted his August 8, 2015 meeting with Lillard when he

told Lillard about Alviar’s excellent job performance. Benavides provided the letter

to Alviar with the understanding that Alviar would use the letter as part of his

complaint to the TWC.

         Lillard and Margarita Pena Tidwell, a human resources manager for Macy’s,

attended Alviar’s TWC hearing telephonically and were provided with some

documents, including Benavides’s email letter. Benavides testified that before

October 2015, he had a positive, professional, and respectful working relationship

with Lillard. However, after Benavides provided the October 2015 email letter to

Alviar, Lillard’s demeanor changed; Lillard became nonresponsive and




   1
       Errors in original text.

                                          –3–
unprofessional, he nearly stopped communicating with Benavides, and he avoided

Benavides in the store.

      On May 18, 2016, Alviar sued Macy’s and Lillard, individually, for violating

section 21.051 of the Texas Labor Code. Alviar’s original petition alleged he served

in the United States Army and served three deployments in Iraq and Afghanistan

before he was diagnosed with and treated for Post-Traumatic Stress Disorder

(PTSD) by the Veteran’s Administration.        Alviar alleged he was subject to

discrimination by Lillard, “who expressed hostility to [Alviar’s] PTSD condition,”

and he was terminated because of his disability or because he was regarded as having

a disability. When Alviar served his responses to requests for disclosures on

September 23, 2016, he listed Benavides as a person with relevant knowledge.

Benavides did not have actual knowledge about whether Lillard or other Macy’s

employees saw the disclosures.

      On February 28, 2017, Benavides was deposed in the Alviar litigation.

        B.     Benavides’s New Supervisor

      After Macy’s terminated Alviar in 2015, Javier Ibarra became the Asset

Protection Manager and Benavides’s supervisor. On May 24, 2016, Ibarra pursued

a suspected shoplifter in a manner that violated Macy’s Asset Protection Procedures.

While reviewing the store’s closed circuit television (CCTV) footage a couple days

later, Benavides saw Ibarra’s Pursuit Policy violation (Benavides was not working

on the day of the incident). Benavides promptly reported the violation to Lillard,

                                        –4–
and Lillard instructed Benavides to record the CCTV footage with his cell phone

because Lillard was concerned Ibarra would delete the video. Benavides testified

Lillard “instructed me to record it, videotape it by any means necessary, and he did

mention use your cell phone if you have to in order to save the video footage.”

Benavides recorded the CCTV footage with his cell phone.2

           C.      Harassment Allegation
       The next month, in June 2016, Margarita Pena Tidwell, a human resources

manager for Macy’s, informed Benavides that she was investigating a sexual

harassment claim against him. Benavides denied the allegation and was suspicious

the report was fake because he was permitted to return to work after his meeting with

Tidwell; if there had been an official claim of harassment, Benavides believed he

should have been suspended pending the investigation to maintain a safe working

environment.       Further, during the two weeks after his meeting with Tidwell,

Benavides was assigned to work at the same times as the complaining employee.

       Ultimately, following an investigation, no disciplinary action was taken

against Benavides. Tidwell testified she was not able to reach any conclusions about

whether Benavides sexually harassed the other employee, but she also did not find

evidence the complaining employee was “put up to” filing the complaint against



   2
      Macy’s Asset Protection Procedures state in part: “Under no circumstances should any member of
Asset Protection save CCTV video footage to a personal device, such as a SMART phone. Sharing video
with others, who do not have a business need to know, is strictly prohibited.” The procedure states that
violations of the policy will result in disciplinary action up to and including termination.
                                                 –5–
Benavides. Benavides believed the sexual harassment allegation was fabricated as

part of Macy’s retaliation for his participation in Alviar’s suit against the company.

         D.     Benavides’s Complaints and Macy’s Investigation
      On July 11, 2016, Benavides submitted a three-page, single-spaced letter to

Macy’s raising his concerns about the following topics (as described in his letter):

              *Falsifying Company Documents/Records by District
              Management using employees [sic] names.
              *Retaliation by District Manager and Immediate Department
              Manager.
              *Company Violation by Department Manager.
              *Unfair treatment acts.
              *Confidential Personal Information exposed to public.
              *Hostile Work Environment created by Management.

The first sentence of the letter states Benavides has been “experiencing difficulty

and unfair treatment” by Ibarra and Lillard. He then recounts events beginning in

August 2015 when Alviar was terminated.

      The July 11 letter describes the October 2015 email letter Benavides provided

on Alviar’s behalf and states Lillard and Tidwell attended Alviar’s TWC hearing at

which time they learned about Benavides’s October 2015 email letter. “Shortly

thereafter in the coming months, I started to experience difficulty with my schedule

by Mr. Ibarra which I never had any difficulties with before.” His scheduling

difficulties continued into April 2016. The letter states: “Management has always

been aware of my primary employer’s changing schedule and always assisted me

with my schedule. However, after I provided my statement to the Texas Workforce


                                         –6–
Commission, management would no longer work with my schedule.” Benavides

further explains his belief that Ibarra treats him differently from other employees.

      The July 11 letter also describes Ibarra’s Pursuit Policy violation that occurred

approximately six weeks earlier and how Benavides obtained video footage of the

incident.

      Kim Bass, Macy’s regional director of associate relations, was assigned to

investigate Benavides’s allegations.        Benavides testified he had several

conversations with Bass, and he told her that Lillard instructed him to record the

CCTV footage showing Ibarra violating the Pursuit Policy with his cell phone. On

October 12, 2016, Bass asked Benavides to send a copy of the video to her.

      In a November 14, 2016 email, Benavides told Bass he continued

experiencing hostility from Ibarra and complained Ibarra “refused to work with my

schedule since speaking on behalf of a wrongful termination incident when my name

was used without my knowledge on falsified company and state government

documents by Mr. John Lillard.” He stated his only option was to move to a “flex

position,” which required he work a minimum number of hours; however, Ibarra

only offered work hours on days and at times when Benavides was unavailable.

Ibarra’s response to Benavides concerns was that Ibarra makes the schedule “any

way he pleases.” Benavides stated this was more evidence of retaliation.

      On February 1, 2017, Bass informed Benavides that she investigated his

allegations against Lillard, Tidwell, Ibarra, and Debbie Atkins, District Director of
                                         –7–
Human Resources, but she concluded the individuals’ actions were in accordance

with company policy. “As a result your claim and request for remedy has been

denied.”

      Macy’s documents show Benavides told Tidwell on February 6, 2017, about

the CCTV video. Upon review of that video, Tidwell realized Ibarra violated

company policy and commenced an investigation. During that investigation, Macy’s

determined Benavides violated two policies: (1) he downloaded information to his

personal device without permission and (2) he failed to share the information in a

timely manner.

      On February 7, 2017, Tidwell discussed Benavides’s concerns with Vicki

Lasker, then the director of associate relations; she told Lasker that Benavides had

written letters about Alviar’s suit against Macy’s. At the time Tidwell spoke to

Lasker, Tidwell knew that Benavides would be deposed in the Alviar litigation later

in the month. Lasker’s notes from the conversation reflect that they discussed Alviar

suing Macy’s. Lasker’s notes from that conversation also indicate Benavides wanted

Macy’s to change his schedule to accommodate his primary employment, but the

requested scheduling change did not fit Macy’s business needs.

      On the same day, Lasker was contacted by Denise Sibrian, the asset protection

department’s training manager. Lasker’s notes from the conversation include:

      Joe Alviar – Irving
      Termed 2015
      ...
                                        –8–
         Told HR PTSD, still termed.
         Fought term and in litigation now.
         Detective there at time was main culprit and is a FT sherrifs [sic]. Don
         Benavides
         ...
         Don is testifying for Joe.

Her notes state that since Alviar left, Benavides filed complaints; Benavides showed

a video of Ibarra’s policy violation; and Benavides “has video on personal device.

Aware of violation and didn’t report it.” Lasker testified Macy’s learned about

Ibarra’s policy violation when Benavides brought forth his video on his personal

device. In a February 15, 2017 email, Lasker was told to terminate Ibarra for the

Pursuit Policy violation and place Benavides and another asset protection employee

on a Decision Making Leave, a procedure discussed further below.3

         On March 11, 2017, Tidwell met with Benavides to discuss the outcome of

her investigation into his retaliation concerns. Tidwell investigated Benavides’s

allegation that he timely notified Lillard about Ibarra’s policy violation, but she

concluded Benavides did not discuss the policy violation with Lillard. Further,

Tidwell concluded Ibarra’s policy violation occurred in May, but Benavides did not

report it to anyone until July even though he was required to report the incident

immediately. Tidwell testified that Benavides did not tell her that Lillard had

instructed him to copy the video. Tidwell told Benavides she did not find evidence

of retaliation. In the March 11 meeting, Tidwell presented Benavides with a


   3
       Ibarra was terminated on or about February 15, 2017, for violating the Pursuit Policy.

                                                    –9–
Decision Making Leave, which is part of Macy’s Responsibility Based Performance

Policy.

          E.   Macy’s Responsibility Based Performance Policy
      Macy’s maintains a Responsibility Based Performance (RBP) policy for

employees whose performance or conduct falls below expectations. The policy

outlines a four-step process and states that, depending on the severity or timing of

the conduct, some or all of the steps may be undertaken. The final step is a Decision

Making Leave (DML), which the policy explains:

      If your performance and/or conduct does not meet expectations . . .
      [y]ou may be given a Decision Making Leave (with pay, no more than
      1 shift) to think about and decide whether or not you want to continue
      your employment with Macy’s.

      Your choices may include:

   o You want to continue working at Macy’s. In this case, you will need
     to agree that it is your responsibility to meet expectations and commit
     to sustained improvement. You will need to write an action plan
     detailing the steps you will take to improve on a Decision Making
     Leave Form.
     If after making this commitment your performance and/or conduct does
     not meet Macy’s expectations, it may result in immediate termination.

   o You may choose to resign from Macy’s.

The DML pre-printed form states that if the employee does not choose one of these

two options, then Macy’s “will determine that you have chosen to resign from

Macy’s.”




                                       –10–
      Benavides refused to sign the DML or provide an action plan. Rather, he told

Tidwell that he had timely informed Bass and Lillard about Ibarra’s policy violations

and the DML was unwarranted.

      Benavides emailed Bass on March 13, 2017, stating that he received a DML

after he followed Bass’s advice and provided video evidence of Ibarra’s policy

violation to Tidwell. He noted this was the “same evidence I listed in my initial

claim . . . in July 2016.” His email also states the policy violation by Ibarra occurred

on May 24, 2016, and was reported to Lillard a few days later when Benavides

became aware of it. In an April 8, 2017 email to Bass, Benavides again reiterated

the history of his concerns, including retaliation by Ibarra, and again stated he

reported Ibarra’s policy violation to Lillard immediately and Lillard instructed him

to “make a copy of the [CCTV] footage by any means in the event the DVR would

be tampered with.”

      In a letter to Benavides dated April 4, 2017, Tidwell wrote she found no

evidence of retaliation, and Macy’s decided to place Benavides on a DML for failing

to timely report Ibarra’s policy violation and for copying “Macy’s proprietary video

to your personal device without management approval, or partnership in violation of

company policy.” At trial, Tidwell testified Benavides was not given the DML

because he was identified as or served as a witness in Alviar’s lawsuit, and he was

not given the DML because he made complaints. Tidwell testified Benavides had a

choice about whether to continue his employment with Macy’s, but he chose not to
                                         –11–
complete an action plan.      Benavides was not fired; he voluntarily resigned.

Benavides made the decision to terminate his employment.

      In emails from May 2017, Lasker reiterated that Benavides could complete an

action plan and return to work or choose not to, which Macy’s would consider a

voluntary resignation; Lasker eventually stated Macy’s was accepting Benavides’s

refusal to complete an action plan as his resignation. Lasker testified she never told

Benavides he would be fired. Rather, if Benavides had completed an action plan, he

could have continued his employment.

      Documents from Macy’s show Benavides was terminated. Notes from Lasker

state: “If I do not hear from him, we will assume he is not writing an action plan and

we will close his file terminating his employment.” Lasker described it as a

voluntarily termination.

      Lasker maintained that Benavides testifying for and supporting Alviar had

nothing to do with the issuance of the DML. Benavides was not given a DML

because he was serving as a witness in Alviar’s lawsuit, he was identified as a

witness in the lawsuit, or he provided Alviar with the July 11, 2015 email letter.

However, Benavides testified Lasker told him he would be terminated if he did not

accept the disciplinary action.    He also testified that, based on the DML, he

understood he needed to provide an action plan to avoid a perceived voluntarily

resignation.


                                        –12–
      Benavides testified at trial that the DML was unwarranted. He did not record

the CCTV footage showing Ibarra’s policy violation on his cell phone for personal

use, but did so at Lillard’s instruction. Benavides agreed that if he had failed to

report the information or had copied Macy’s proprietary video on his personal device

without approval, then he would have been in violation of Macy’s policies.

      The last day Benavides worked for Macy’s was September 13, 2016. He was

paid for three hours of work on March 11, 2017, which was the day he received the

DML. Benavides’s employment was terminated on May 5, 2017.

                                 LAW & ANALYSIS

      Macy’s raises numerous arguments about the legal and factual sufficiency of

the evidence. Following the bench trial, the trial court entered findings of fact and

conclusions of law. Findings of fact in a nonjury trial have the same weight as a

jury’s verdict and are reviewed under the same standards that are applied in

reviewing evidence to support a jury’s verdict. See Catalina v. Blasdel, 881 S.W.2d

295, 297 (Tex. 1994). When evaluating the legal sufficiency of the evidence to

support a finding, we credit favorable evidence if a reasonable factfinder could and

disregard contrary evidence unless a reasonable factfinder could not. City of Keller

v. Wilson, 168 S.W.3d 802, 827 (Tex. 2005). The ultimate test is whether the

evidence allows reasonable minds to reach the finding under review. See id.

Anything more than a scintilla of evidence is legally sufficient to support a

challenged finding. Catalina, 881 S.W.2d at 297. When reviewing the factual

                                       –13–
sufficiency of evidence, we review all the evidence in support of and against the trial

court’s finding and will set aside the finding only if the evidence is so weak or if the

finding is so against the great weight and preponderance of the evidence that it is

clearly wrong and unjust. See Dow Chem. Co. v. Francis, 46 S.W.3d 237, 242 (Tex.

2001); Cain v. Bain, 709 S.W.2d 175, 176 (Tex. 1986) (per curiam). In a bench trial,

the trial court is the sole judge of the credibility of the witnesses and may believe

one witness over another and resolve any conflicts or inconsistencies in the

testimony. Shaw v. Cty. of Dallas, 251 S.W.3d 165, 169 (Tex. App.—Dallas 2008,

pet. denied). A party appealing from a nonjury trial in which the trial court made

findings of fact and conclusions of law should direct an attack on the sufficiency of

the evidence at specific findings of facts, rather than the judgment as a whole. Id.

         A.     Evidence of Retaliation

      Benavides sued Macy’s for violating section 21.055 of the Texas Labor Code,

alleging Macy’s retaliated against him for providing a statement and deposition

testimony in support of Alviar’s claim of disability discrimination.           Because

retaliatory intent is rarely overt, the tripartite McDonnell Douglas burden-shifting

framework provides a mechanism to support a retaliation claim with circumstantial

evidence. Alamo Heights Indep. Sch. Dist. v. Clark, 544 S.W.3d 755, 764 (Tex.

2018) (citing McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973)). To

establish a prima facie case of retaliation, the plaintiff must show (1) he engaged in

a protected activity, (2) an adverse employment action occurred, and (3) a causal

                                         –14–
link existed between the protected activity and the adverse action. Tex. Dep’t of

Transp. v. Lara, No. 19-0658, 2021 WL 2603689, at *8 (Tex. June 25, 2021).

Protected activities consist of (1) opposing a discriminatory practice; (2) making or

filing a charge; (3) filing a complaint; or (4) testifying, assisting, or participating in

an investigation, proceeding, or hearing. See TEX. LAB. CODE § 21.055; San Antonio

Water Sys. v. Nicholas, 461 S.W.3d 131, 137 (Tex. 2015); Gonzalez v. Champion

Techs., Inc., 384 S.W.3d 462, 466 (Tex. App.—Houston [14th Dist.] 2012, no pet.).

If the plaintiff meets this requirement, the burden then shifts to the defendant to

demonstrate a legitimate nondiscriminatory purpose for the adverse employment

action. Gonzalez, 384 S.W.3d. at 466. The plaintiff then assumes the burden to

present proof that the stated reason was pretextual. Id. A retaliation claim “focuses

on the employer’s response to an employee’s protected activity.” City of Dallas v.

Nkansah, No. 05-18-00069-CV, 2018 WL 6599025, at *2 (Tex. App.—Dallas Dec.

17, 2018, pet. denied) (mem. op.) (citing Alamo Heights, 544 S.W.3d at 763-64).

The statute does not protect an employee from all forms of discipline or even

termination, but a remedy exists when the evidence establishes that a materially

adverse employment action resulted from the employee’s protected activities.

Alamo Heights, 544 S.W.3d at 764.

      In its first issue, Macy’s argues the evidence is legally and factually

insufficient to support the trial court’s retaliation finding because the evidence does

not establish (1) Benavides engaged in a protected activity; (2) termination of
                                          –15–
Benavides’s employment was an adverse employment action by Macy’s; and (3)

but-for causation.

                 1.     Protected Activity
       Macy’s argues the evidence is legally and factually insufficient to establish

Benavides engaged in a protected activity by opposing discrimination. Macy’s

expressly acknowledges the trial court based its judgment on two separate alleged

protected activities, which are described in Conclusions of Law 1 and 2. Conclusion

of Law 1 states Macy’s terminated Benavides for participating in a proceeding

brought by Alviar for disability discrimination under Chapter 21 of the Texas Labor

Code. Conclusion of Law 2 states Macy’s terminated Benavides for opposing illegal

discrimination under Chapter 21. Macy’s challenges Conclusion of Law 2.4

       An appellant must attack all independent bases or grounds that fully support

a complained of ruling or judgment. Stern v. Bella Custom Homes, Inc., No. 05-17-

01114-CV, 2019 WL 3543574, at *3 (Tex. App.—Dallas Aug. 5, 2019, no pet.)

(mem. op.) (citing Blackstone Med., Inc. v. Phoenix Surgicals, L.L.C., 470 S.W.3d

636, 648 (Tex. App.—Dallas 2015, no pet.)). If an independent ground fully

supports the complained-of ruling or judgment, but the appellant assigns no error to

that independent ground, an appellate court must accept the validity of that




   4
      Macy’s brief states that “[w]ith regard to COL 1, Macy’s does not dispute that Benavides’s
designation as a witness in Alviar’s lawsuit constituted a protected activity.”
                                             –16–
unchallenged independent ground, and any errors in the grounds challenged on

appeal are harmless. Id. (citing Blackstone Med., 470 S.W.3d at 648).

      We agree with Macy’s that Benavides’s acts of testifying, assisting, or

participating in Alviar’s TWC proceeding and Alviar’s lawsuit are an independent

basis that fully support the trial court’s conclusion that Benavides engaged in a

protected activity. Because Macy’s failed to challenge this basis—rather Macy’s

agrees that it is an independent basis for the trial court’s judgment—we must accept

the validity of the independent ground, and any error by the trial court in concluding

that Benavides opposed illegal discrimination is harmless.

      However, because Macy’s challenges Conclusion of Law 1 in its argument

that the evidence is insufficient to establish that Benavides’s termination was an

adverse employment action by Macy’s, which is discussed further below, we will

consider whether the facts support Conclusion of Law 1 insofar as it states Benavides

participated in a proceeding brought by Alviar for disability discrimination. It is

uncontested that Benavides provided an email letter to Alviar for Alviar to use in his

TWC proceeding, Alviar used the email letter in his TWC proceedings, and Lillard

and Tidwell were aware of Benavides’s letter email. Alviar subsequently designated

Benavides as a person with relevant knowledge in his disclosures after filing a

lawsuit against Macy’s, and, on February 28, 2017, Benavides was deposed as part

of the lawsuit between Alviar and Macy’s. Having reviewed the record, we conclude


                                        –17–
the facts support the trial court’s conclusion that Benavides engaged in a protected

activity.

                     2.      Adverse Employment Action
          Macy’s argues the evidence is legally and factually insufficient to establish

the termination of Benavides’s employment was an adverse employment action by

Macy’s. Macy’s specifically challenges the trial court’s Findings of Fact 25,5 26,6

and 327 and Conclusions of Law 18 and 2.9 Macy’s argues the evidence conclusively

establishes that Benavides’s refusal to provide a written action plan in response to

the DML constituted a voluntary resignation, and Macy’s did not fire him.

          Macy’s records show Macy’s considered Benavides’s employment to be

“terminated.” Lasker’s notes state that if Benavides did not complete an action plan,

then “we will close his file terminating his employment.” However, Lasker’s emails

show she told Benavides he could complete an action plan and return to work and,

if he did not, it would be considered a voluntarily resignation. But an email dated

May 5, 2017 from Lasker to other Macy’s employees instructs them to “process his



    5
        On May 5, 2017[,] Defendant terminated Plaintiff.
    6
      Defendant’s Director of Associate Relations Vicki Lasker investigated Plaintiff and made the decision
to terminate Plaintiff.
    7
        However, Defendant’s paperwork indicates Plaintiff was terminated.
    8
     Defendant Macy’s Retail Holdings, Inc. terminated Plaintiff for participating in a proceeding brought
by Joe Alviar for disability discrimination brought under Chapter 21 of the Texas Labor Code.
    9
     Defendant Macy’s Retail Holdings, Inc. terminated Plaintiff for opposing illegal discrimination under
Chapter 21 of the Texas Labor Code.
                                                  –18–
termination . . . effective 5/5/17.” She testified: “His employment terminated

because his employment ended.”         Other documents from Macy’s also show

Benavides was “terminated.” We conclude the evidence is legally and factually

sufficient to support the trial court’s Finding of Fact 25 that Macy’s terminated

Benavides on May 5, 2017; Finding of Fact 26 that Lasker made the decision to

terminate him; and Finding of Fact 32 that Macy’s paperwork indicates Benavides

was terminated.

      The next question is whether the termination of Benavides was an adverse

employment action. The Texas Labor Code does not protect employees from all

retaliatory employment action, only from actions that are “materially adverse.”

Alamo Heights, 544 S.W.3d at 788. Materially adverse “means it well might have

dissuaded a reasonable worker from making or supporting a charge of

discrimination.” Id. This objective materiality requirement separates significant

from trivial harms. Id. “An employee’s decision to report discriminatory behavior

cannot immunize that employee from those petty slights or minor annoyances that

often take place at work and that all employees experience.” Id. “Termination is

unquestionably a materially adverse employment action.” Id. at 788–89.

      Macy’s maintains Benavides received the DML for failure to timely report

Ibarra’s Pursuit Policy violation and for having the CCTV footage on his cell phone.

However, Benavides maintained the DML was unwarranted because he timely

informed Lillard about Ibarra’s policy violation, and Lillard instructed him to record
                                        –19–
the CCTV footage. The trial court heard conflicting evidence and, as the finder of

fact, was free to accept Benavides’s recitation of events and reject Lillard’s. The

trial court found Benavides’s rendition of events to be credible and could then

conclude the DML was unwarranted—as Benavides maintained.

      Upon receiving the DML, Benavides was faced with the draconian choice of

agreeing he had a responsibility to meet expectations (inferring he had not been

doing so), committing to sustained improvement (inferring he needed to improve),

and providing a written action plan or ending his employment with Macy’s. The

options in the DML, when made in response to a protected activity, are not slight or

minor annoyances, but are significant harms that would dissuade a reasonable

worker from engaging in a protected activity. Because Benavides refused to take

the first option, which would have forced him to effectively acknowledge

wrongdoing that the trial court did not believe occurred, Macy’s terminated his

employment.

      We conclude there is more than a scintilla of evidence showing Benavides

suffered an adverse employment action, and the evidence is not so weak as to be

clearly wrong or unjust.

               3.    Causal Link Between Protected Activity and Adverse Action
      Macy’s argues the evidence is legally and factually insufficient to establish

but-for causation between Benavides’s protected activity and the termination of his

employment. Recently, in Apache Corporation v. Davis, the Texas Supreme Court

                                       –20–
reiterated that the standard of causation “should be that the employee’s protected

conduct must be such that, without it, the employer’s prohibited conduct would not

have occurred when it did.” Apache Corp. v. Davis, No. 19-0410, 2021 WL

2603824, at *9 (Tex. June 25, 2021) (quoting Texas Department of Human Services

v. Hinds, 904 S.W.2d 629, 636 (Tex. 1995)). In Hinds, the court “reasoned that this

would not have occurred when it did standard ‘best protects employees from

unlawful retaliation without punishing employers for legitimately sanctioning

misconduct or harboring bad motives never acted upon,’ though we added that an

employee is not required ‘to prove that his reporting illegal conduct was the sole

reason for his employer’s adverse actions.’” Id. (quoting Hinds, 904 S.W.2d at 636).

The but-for causation standard applies in cases alleging retaliation for opposing

discriminatory practices under Section 21.055. Id. (citing Alamo Heights, 544

S.W.3d at 782).

      In Alamo Heights, the supreme court provided several factors to be considered

when evaluating whether an employee established a causal link between a protected

activity and an adverse employment decision, including temporal proximity between

the protected activity and the adverse action; knowledge of the protected activity;

expression of a negative attitude toward the employee’s protected activity; failure to

adhere to relevant established company policies; discriminatory treatment in

comparison to similarly situated employees; and evidence the employer’s stated

reason for the employment decision is false. See Alamo Heights, 544 S.W.3d at 790.
                                        –21–
In Apache, the supreme court stated it has repeated and utilized the factors for

analyzing circumstantial evidence, but “we have never used them as a replacement

for the Hinds standard. The factors may be more helpful in some cases and less in

others. Some of the factors may actually be a distraction.” Apache Corp., 2021 WL

2603824, at *9.

      Benavides worked for Macy’s for more than six years; he was District

Employee of the Year two years in a row and District Employee of the month

numerous times. Before October 2015, Benavides had a positive, professional, and

respectful relationship with Lillard. In October 2015, Benavides wrote the email

letter on behalf of Alviar; Alviar used the email letter in his TWC hearing, which

was attended by Lillard and Tidwell. After October 2015, Lillard’s demeanor

changed; Lillard became nonresponsive and unprofessional, he nearly stopped

communicating with Benavides, and he avoided Benavides when they encountered

one another in the store.

      In his July 11 letter, Benavides stated that shortly after Lillard was advised of

Benavides’s statement on behalf of Alviar and Alviar prevailed with the TWC, “I

started to experience difficulty with my schedule by Mr. Ibarra which I never had

any difficulties with before.” In the past, management accommodated his schedule

changes with his primary employer. “However, after I provided my statement to the

Texas Workforce Commission, management would no longer work with my

schedule.”    Benavides explained how his scheduling concerns were treated
                                        –22–
differently than those of other employees in the same department. Benavides was

forced to move from a part-time position to a flex position, but continued to struggle

to be assigned to work at Macy’s when he was available. Macy’s explained the

scheduling problems as being a conflict between when Benavides was available and

the company’s business needs.

      Benavides learned about Ibarra’s Pursuit Policy violation in May 2016, and

Benavides testified he promptly reported it to Lillard; Lillard then instructed him to

record the CCTV footage and preserve evidence. Also in May 2016, Alviar filed his

lawsuit against Macy’s. The following month, Benavides was told he was being

investigated for a sexual harassment claim, which Benavides denied and believed

was fabricated. After investigating the allegation, Tidwell was unable to determine

whether it was supported.

      Benavides was named in Alviar’s disclosures in September 2016. The last

day Benavides worked for Macy’s was September 13, 2016. In November 2016, he

notified Bass that he continued experiencing hostility from Ibarra and complained

Ibarra “refused to work with my schedule since speaking on behalf of a wrongful

termination incident when my name was used without my knowledge on falsified

company and state government documents by Mr. John Lillard.”

      On February 6, 2017, Benavides told Tidwell about the video of Ibarra

violating the Pursuit Policy. The following day, Tidwell discussed Benavides’s

concerns with Lasker and, in that conversation, Tidwell told Lasker that Benavides
                                        –23–
supported Alviar’s suit against Macy’s. At the time Tidwell spoke to Lasker,

Tidwell knew that Benavides would be deposed in the Alviar litigation later in the

month. On the same day, Lasker was contacted by Denise Sibrian, the asset

protection department’s training manager, and again discussed Benavides’s support

for Alviar.

      In late February, Benavides was deposed in the Alviar lawsuit. Approximately

two weeks later, he received the DML. Benavides and Macy’s personnel had

ongoing communications until Benavides was terminated on May 5, 2017.

      Having reviewed the evidence in the record, we conclude the finder of fact

could have concluded that Benavides’s termination would not have occurred had he

not participated in Alviar’s proceedings against Macy’s. Before beginning to help

Alviar, Benavides had a stellar performance record and did not experience problems

with his managers. However, shortly after Benavides began participating in Alviar’s

proceedings, Lillard’s attitude toward Benavides changed, Benavides began having

problems with his schedule, Benavides had to change from a part-time position to a

flex position, Benavides was investigated for an alleged sexual harassment

allegation that he considered groundless, Benavides was given a DML, and he was

eventually terminated, purportedly for failing to report an incident he maintained he

reported and for recording a video he claimed he was instructed to record. We

conclude the trial court’s Conclusion of Law 1 is factually supported, and the


                                       –24–
evidence is legally and factually sufficient to show that but for Benavides’s protected

conduct, he would not have been terminated.

                4.     Conclusion
      We conclude the evidence is legally and factually sufficient to support the trial

court’s retaliation finding. We overrule Macy’s first issue.

         B.     Damages

      In its second through sixth issues, Macy’s challenges the trial court’s award

of $35,000 to Benavides. The trial court’s Conclusion of Law 3 states Benavides

suffered damages for mental anguish, loss of enjoyment of life, and inconvenience

in the amount of $25,000. Its Conclusion of Law 4 states Benavides suffered

damages for lost earning capacity in the future in the amount of $10,000.

                1.     Mental Anguish, Loss of Enjoyment of Life, and Inconvenience
      In its second through fifth issues, Macy’s argues the evidence is legally and

factually insufficient to support the trial court’s award of damages for mental

anguish, loss of enjoyment of life, and inconvenience. After the trial court issued its

findings of fact and conclusions of law, Macy’s requested additional findings and

amended conclusions. Macy’s asked that Conclusion of Law 3 “be amended to state

what portion of the $25,000.00 is for: (i) past mental anguish; (ii) future mental

anguish; (iii) past loss of enjoyment of life; (iv) future loss of enjoyment of life; (v)

past inconvenience; and (vi) future inconvenience.” Alternatively, Macy’s requested

the trial court “make the omitted finding(s) of fact that the Court contends support

                                         –25–
initial Conclusion of Law No. 3.” The trial court did not make any additional

findings or amend its conclusions.

        In response to Macy’s second through fifth issues, Benavides argues Macy’s

waived any challenge to the sufficiency of the evidence supporting each damages

element separately because Macy’s did not specifically draw the trial court’s

attention to one or more elements in the trial court’s broad form finding that was

unsupported by the evidence. We agree.

      “The supreme court has held that reversible error is presumed when a broad-

form question submitted to the jury incorporates multiple theories of liability and

one or more of those theories is invalid, Crown Life Ins. Co. v. Casteel, 22 S.W.3d

378, 388 (Tex. 2000), or when the broad-form question commingles damage

elements that are unsupported by legally sufficient evidence, Harris Cnty. v. Smith,

96 S.W.3d 230, 233–34 (Tex. 2002).”         In re Marriage of C.A.S. & D.P.S., 405

S.W.3d 373, 394 (Tex. App.—Dallas 2013, no pet.) (citing Thota v. Young, 366

S.W.3d 678, 680 (Tex. 2012)). “[I]n order to preserve Casteel-type error in a bench

trial, the party must request additional or amended findings of fact that specifically

draw the trial court’s attention to the complaint that one of the elements of damages

included in the trial court’s broad-form finding was unsupported by the evidence.”

Id. at 394-95 (citing Tagle v. Galvan, 155 S.W.3d 510, 516 (Tex. App.—San

Antonio 2004, no pet.); Miranda v. Byles, 390 S.W.3d 543, 552 (Tex. App.—

Houston [1st Dist.] 2012, pet. denied) (op. on reh’g) (to preserve error in bench trial,
                                         –26–
party must request additional findings of fact and conclusions of law asking for

detailed apportionment of findings between permissible and impermissible bases for

liability)).

       While Macy’s contends the evidence is insufficient to support the trial court’s

$25,000 award and Macy’s requested the trial court amend Conclusion of Law 3 or,

alternatively, make additional findings of fact, Macy’s did not “draw the trial court’s

attention to the complaint that one of the elements of damages included in the trial

court’s broad-form finding was unsupported by the evidence.” See Marriage of

C.A.S. & D.P.S., 405 S.W.3d at 394. We conclude Macy’s is limited to challenging

the sufficiency of the evidence supporting the damages awarded as a whole. See

Donaldson v. J.D. Transp. Co., Inc., No. 04-04-00607-CV, 2005 WL 1458230, at

*4 (Tex. App.—San Antonio June 22, 2005, no pet.) (mem. op.) (citing Tagle, 155

S.W.3d at 518). Accordingly, if the amount of damages awarded is supported by

sufficient evidence of any element of damages requested, then we will uphold the

award. Id. (citing Tagle, 155 S.W.3d at 518).

       The process of awarding damages for amorphous, discretionary injuries such

mental anguish, pain and suffering, and physical impairment is inherently difficult

because the alleged injury is a subjective, unliquidated, nonpecuniary loss. Cate v.

Posey, No. 05-17-01216-CV, 2018 WL 6322170, at *4 (Tex. App.—Dallas Dec. 4,

2018, no pet.) (mem. op.) (citing Ten Hagen Excavating, Inc. v. Castro-Lopez, 503

S.W.3d 463, 486 (Tex. App.—Dallas 2016, pet. denied)). The presence or absence
                                        –27–
of pain, either physical or mental, is an inherently subjective question because the

process is not readily susceptible to objective analysis. Id. The trier of fact is given

discretion when determining such damages. Id.

      Benavides testified the termination of his employment “impacted me greatly

and deeply.” He had many sleepless nights, which continued at the time of trial, and

was stressed by the months-long complaint process that culminated with his

termination. Being terminated “hindered [me] financially as well in the household.

It’s a lot of stress. Worry. Just concern.” Benavides provided the only income in

the household.

      Benavides also worried about how the termination would impact his primary

employment. In addition to working for Macy’s, Benavides worked full time for a

private security contactor, the Diamond Group. To work for the Diamond Group,

he underwent periodic background checks by the Department of Homeland Security

(DHS) and the Department of Justice; as part of those background checks, the

agencies would inquire about his work history, including why employment with an

employer ended. Benavides was concerned about reporting his termination because

DHS would contact Macy’s and ask various questions about “the reason why

termination existed or the cause of termination and will assess findings and make

their decision.” He was concerned that, in the future, he would have problems with

a DHS background check because he was terminated, and a background check with

the Department of Transportation was “impeded” after he left Macy’s.
                                         –28–
      Other evidence shows Benavides informed Macy’s that his concerns about

retaliation had “caused numerous inconvenience [sic] to me and added hardship

which resulted in me obtaining part time employment elsewhere to supplement the

income that I lost due to the actions of” Macy’s personnel. He asked, perhaps

rhetorically, in an email to Bass: “How much more inconvenience, setbacks, poor

management, lack of integrity of management, retaliation and stress will I have to

endure before all of this is over and [sic] be allowed to return to work?” He stated

he was not financially compensated “for any of this for my times in meetings,

hearings, travels etc! This has placed a huge burden and inconvenience in my

personal life and primary employment as I have to cancel and rearrange my personal

life and work schedule just to address Macy’s issues.”

      The trial court judge, acting as the finder of fact, was free to consider and

credit this evidence to show Benavides suffered inconvenience and mental anguish.

Affording the appropriate deference to the trial court in considering this subjective

loss, we conclude there is more than a scintilla of evidence to support the damages

finding and the evidence supporting the award of compensatory damages was not so

contrary to the overwhelming weight of the evidence as to be clearly wrong or unjust.

Thus, we conclude the evidence is legally and factually sufficient to support the trial

court’s award of damages for mental anguish, loss of enjoyment of life, and

inconvenience.


                                        –29–
      To the extent Macy’s may have argued the award of $25,000 was not fair and

reasonable, Macy’s offers no reasoned analysis of why the award in this case is not

fair and reasonable. Instead, Macy’s merely reiterates its position that Benavides

did not meet his burden to produce any evidence of mental anguish. The only

inference we can draw from this argument is that Macy’s contends that there should

be no monetary award. See Beamers Private Club v. Jackson, No. 05-19-00698-CV,

2021 WL 1558738, at *12 (Tex. App.—Dallas Apr. 21, 2021, no pet.) (mem. op.).

However, we have concluded the evidence is legally and factually sufficient to

support the award.

      We overrule Macy’s second, third, fourth, and fifth issues.

               2.     Award of Damages for Lost Future Earning Capacity
      In its sixth issue, Macy’s argues the evidence is legally and factually

insufficient to support the trial court’s award of $10,000 in damages for lost future

earning capacity because any relevant evidence is speculative and Benavides did not

show his separation from Macy’s diminished his future earning capacity. Benavides

responds that his testimony shows the termination may affect his future employment.

      “Lost earning capacity is an assessment of what the plaintiff’s capacity to earn

a livelihood actually was and the extent to which that capacity was impaired by the

injury.” Big Bird Tree Services v. Gallegos, 365 S.W.3d 173, 178 (Tex. App.—

Dallas 2012, pet. denied). To support a claim for lost future earning capacity, the

plaintiff must introduce evidence from which the trier of fact “may reasonably

                                        –30–
measure in monetary terms his earning capacity prior to injury.” Bituminous Cas.

Corp. v. Cleveland, 223 S.W.3d 485, 491 (Tex. App.—Amarillo 2006, no pet.); see

also Virlar v. Puente, 613 S.W.3d 652, 682 (Tex. App.—San Antonio 2020, pet.

filed). “If the plaintiff’s earning capacity is not totally destroyed, but only impaired,

the extent of his loss can best be shown by comparing his actual earnings before and

after his injury.” Bituminous, 223 S.W.3d at 491; see also W & T Offshore, Inc. v.

Fredieu, 610 S.W.3d 884, 899 (Tex. 2020), (“evidence of actual earnings at the time

of trial is the best evidence of future earning capacity, but it is not the only evidence

in an inquiry that looks many years or decades into a person’s future.”). Because

the amount of money a plaintiff might earn in the future is always uncertain, the trier

of fact has considerable discretion when determining this amount. Bituminous, 223

S.W.3d at 491; see also Virlar, 613 S.W.3d at 682-83.

      At the time of trial, Benavides continued working for the Diamond Group and

had a part-time job. Benavides testified that, since leaving Macy’s, his earning

capacity had not been diminished and he had not been denied any promotional

opportunities or been demoted because of his separation with Macy’s. He was not

aware of future opportunities that would be jeopardized because of the termination.

At the time of trial, Benavides earned more money than he earned when he worked

for Macy’s.

      The record does not include evidence of Benavides’s actual earnings before

or after the termination, nor did Benavides provide any evidence that the termination
                                         –31–
would adversely impact his future earning capacity. Having reviewed the record, we

conclude there is not more than a scintilla of evidence supporting the damages award

for lost future earning capacity. Accordingly, the evidence is legally insufficient to

support the damages award for lost future earning capacity. See Catalina, 881

S.W.2d at 297. Because we conclude the evidence is legally insufficient to support

the damages award for lost future earning capacity, we need not consider whether

the evidence is factually sufficient. See TEX. R. APP. P. 47.1. We sustain Macy’s

sixth issue.

         C.    Evidentiary Objection

      In its seventh issue, Macy’s argues the trial court abused its discretion by

excluding John Lillard’s statements made to Margie Tidwell during her investigation

on the basis the statements were hearsay; Macy’s asserts the excluded evidence

probably resulted in an improper judgment.

      Benavides testified Lillard instructed him to copy the CCTV footage “by any

means necessary,” including using his cell phone. Benavides also told Tidwell and

Lasker that Lillard instructed him to copy the CCTV footage. Tidwell testified she

investigated Benavides’s allegations, including that Lillard instructed him to copy

the CCTV footage. During Tidwell’s testimony about her investigation and the

decision to issue the DML, the following exchange took place:

            Q.    Now, if Don [Benavides] took the video on his cell phone
      at John Lillard’s direction, you wouldn’t discipline him for that,
      correct?

                                        –32–
             A.     I would have to have heard that from Mr. Lillard, and
      when I spoke to Mr. Lillard, Mr. Lillard said that he did not approve
      that during the time that I did the investigation. Now - -
             Q.     You don’t have any notes of that, do you, that conversation
      with Mr. Lillard?
             A.     No. I just had the conversation with Mr. Lillard along with
      --
             [Counsel for Benavides]: I’m going to object as hearsay and
      nonresponsive.
             THE COURT: Sustained.
             [Counsel for Macy’s]: Your Honor, it was part of her
      investigation, so it goes to state of mind in terms of disciplinary action.
             ...

The topic was broached again when Macy’s cross-examined Tidwell:

             Q.    Did you investigate Mr. Benavides’s allegation that he had
      notified Mr. Lillard of the policy violation?
             A.    Yes, I did.
             Q.    How did you do that?
             A.    I called Mr. Lillard.
             Q.    And was that investigation done in the course of
      determining whether a decision-making leave was warranted?
             A.    Yes.
             Q.    Did you talk to Mr. Lillard?
             A.    I did.
             Q.    What did Mr. Lillard tell you?
             [Counsel for Benavides]: Objection. Hearsay, Your Honor.
             [Counsel for Macy’s]: It’s not hearsay. Goes to state of mind.
      Absolutely not hearsay.

Counsel for Macy’s argued the testimony was not offered for the truth of the matter

asserted but to show the foundation for issuing the DML because the conversation

with Lillard “goes to her state of mind in issuing the” DML. The trial court sustained

the objection.




                                        –33–
      We review a trial court’s decision to admit or exclude evidence for an abuse

of discretion. Fleming v. Wilson, 610 S.W.3d 18, 21 (Tex. 2020). “To reverse a trial

court’s judgment based on the exclusion of evidence, we must find that the trial court

did in fact commit error, and that the error was harmful.” Gunn v. McCoy, 554

S.W.3d 645, 666 (Tex. 2018). Here, the trial court sustained hearsay objections.

Hearsay is an out-of-court statement a party offers to prove the truth of the matter

asserted. See TEX. R. EVID. 801(d). If a trial court abuses its discretion and

erroneously excludes evidence, then we consider whether the error probably caused

the rendition of an improper judgment. JBS Carriers, Inc. v. Washington, 564

S.W.3d 830, 836 (Tex. 2018); TEX. R. APP. P. 44.1. That standard does not require

the complaining party “to prove that ‘but for’ the exclusion of evidence, a different

judgment would necessarily have resulted.” JBS Carriers, Inc., 564 S.W.3d at 836

(quoting State v. Cent. Expressway Sign Assocs., 302 S.W.3d 866, 870 (Tex. 2009)).

      Exclusion is likely harmless if the evidence was cumulative or if the rest of

the evidence was so one-sided that the error likely made no difference in the

judgment. Gunn v. McCoy, 554 S.W.3d 645, 668 (Tex. 2018). However, exclusion

of the evidence is likely harmful if it was “crucial to a key issue.” Id. Even “if the

exclusion of evidence is crucial to a key issue, it is “likely harmful,” not conclusively

or per se harmful.” Id. (quoting State v. Cent. Expressway Sign Assocs., 302 S.W.3d

866, 870 (Tex. 2009) (emphasis added)). When determining whether the exclusion

of evidence was harmful, we review the entire record and apply the same standard—
                                         –34–
whether the erroneous exclusion of evidence probably caused the rendition of an

improper judgment—even when the excluded evidence related to a key issue. Id. at

668-69.

      If we assume for purposes of this analysis that the trial court abused its

discretion by sustaining the objections to Tidwell’s testimony, we conclude the error

probably did not cause the rendition of an improper judgment. Macy’s asserts

Tidwell’s excluded testimony was offered to establish and explain Tidwell’s state of

mind and should have been admitted. The trial court heard Tidwell’s testimony that

“Mr. Lillard said that he did not approve” Benavides recording the footage on his

cell phone. The trial court was aware that Tidwell knew Lillard and Benavides

disagreed about whether Lillard instructed Benavides to record the CCTV footage

at the time that Tidwell decided to proceed with the DML. Tidwell’s admitted

testimony clearly showed Lillard told her he did not give approval to Benavides to

record the CCTV footage on his cell phone. Having reviewed the entire record in

this case, we cannot conclude that any erroneous exclusion of Tidwell’s testimony

probably caused the rendition of an improper judgment because the excluded

testimony was cumulative. Accordingly, Macy’s has not shown the trial court’s

error, if any, was harmful. We overrule Macy’s seventh issue.

                                   CONCLUSION

      We reverse the trial court’s award of $10,000 in damages for future lost

earning capacity, and we render judgment that Benavides take nothing on his request

                                       –35–
for damages for future lost earning capacity. In all other respects, we affirm the trial

court’s judgment.




                                            /Erin A. Nowell//
191264f.p05                                 ERIN A. NOWELL
                                            JUSTICE




                                         –36–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                  JUDGMENT

MACY’S RETAIL HOLDINGS,                        On Appeal from the 134th Judicial
INC., Appellant                                District Court, Dallas County, Texas
                                               Trial Court Cause No. DC-18-10796.
No. 05-19-01264-CV           V.                Opinion delivered by Justice Nowell.
                                               Justices Osborne and Pedersen, III
AUDON BENAVIDES, Appellee                      participating.

       In accordance with this Court’s opinion of this date, the judgment of the trial
court is AFFIRMED in part and REVERSED in part. We REVERSE that portion
of the trial court's judgment awarding $10,000 in damages for future lost earning
capacity to Audon Benavides, and we RENDER judgment that Benavides take
nothing on his request for damages for future lost earning capacity. In all other
respects, the trial court's judgment is AFFIRMED.

      It is ORDERED that each party bear its own costs of this appeal.


Judgment entered this 12th day of August, 2021.




                                        –37–